HENDRICKSON, J.,
concurring separately.
Mere disparity of income does not establish a need for alimony. Instead, there must be evidence that appellee cannot provide the necessities of life within the limits of her own income. Consequently, in the absence of any indication by the trial court of the basis for the decision to award alimony, I am unwilling to speculate that the trial court found some need. Instead, the absence of any such basis causes me to speculate that appellee's income was sufficient and that alimony was not necessary.
I agree with the majority that the case must be remanded to the trial court for determination of the date to terminate the sustenance alimony and to modify the QDRO.